BILLINGS, Chief Judge.
Jimmy Dale Champion was jury convicted in Dunklin County of first degree burglary of the Elisha McComb dwelling house and in this appeal challenges the sufficiency of the evidence to support his conviction and seeks plain error review of evidence introduced at his trial.
We have read the trial transcript and the briefs of the parties. The sufficiency of the evidence issue was not preserved for appellate review in the defendant’s motion for new trial, but we find there was substantial evidence, both direct and circumstantial, to support the verdict of the jury.
Our review of the trial transcript leads to the conclusion that there was no manifesto injustice or miscarriage of justice in defendant’s trial and conviction. No error of law. appears and the plain error doctrine of Rule 27.20(c), V.A.M.R., is not applicable.
An opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b), V.A. M.R.
All concur.